rae .
i i ‘i ea -
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ~ . . Page Lofl !

:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
v, (For Offenses Committed On or After November 1, 1987)

Ricardo Vega-Garcia Case Number: 3:19-mj-24364

Danielle Rachel Iredale
Defendant's Attorney

 

 

riLeED

REGISTRATION NO. 91436298

 

 

 

 

 

 

 

 

THE DEFENDANT: NOV 15 2019
XX pleaded guilty to count(s) ] of Complaint GLERICLLS pisTRicF coupT
[J was found guilty to count(s) SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty. - —<———
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense . Count Number(s)
8:1325 . ILLEGAL ENTRY (Misdemeanor) I
L] The defendant has been found not guilty on count(s) - .
O Count(s) | dismissed on the motion of the United States.
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
. \ ont SERVED O days |

Assessment; $10 WAIVED & Fine: WAIVED

_Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[J Court recommends defendant be deported/removed with relative, _ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until ali fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney. of any material change in the defendant's economic circumstances.

Friday, November 15, 2019
Date of Imposition of Sentence

Received ie ? CEQA

DUSM | _ HONORABLE ROBERT A, MCQUAID ~
: UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy ane 3:19-mj-24364

 

 
